                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 21-45353

SHAWNDRA RENEE CHAMBLISS,                                     Chapter 13

                Debtor.                                       Judge Thomas J. Tucker

_____________________________/

                                  ORDER DISMISSING CASE

         On June 23, 2021, the Debtor filed a voluntary petition for relief under Chapter 13,

commencing this case. But the Debtor is not eligible to be a debtor in this case under 11 U.S.C.

§ 109(g)(2), which provides:

                (g)     Notwithstanding any other provision of this section, no
                individual or family farmer may be a debtor under this title who
                has been a debtor in a case pending under this title at any time in
                the preceding 180 days if–
                ...
                        (2) the debtor requested and obtained the voluntary
                dismissal of the case following the filing of a request for relief
                from the automatic stay provided by section 362 of this title.

11 U.S.C. § 109(g)(2).

         The Debtor was a debtor in a case pending within 180 days before filing this case: Case

No. 19-49078, a Chapter 13 case which the Debtor voluntarily dismissed on January 6, 2021. In

that case, on September 12, 2019, Creditor HSBC Bank USA, N.A. filed a motion for relief

from the automatic stay (Docket # 33 in Case No. 19-49078). On October 29, 2019, the court

entered an order lifting the automatic stay as to Creditor HSBC Bank USA, N.A. (Docket # 51).

On January 6, 2021, the Debtor filed a motion to voluntarily dismiss that case. (Docket # 73 in

Case No. 19-49078). That same day, the Court entered an order of dismissal. (Docket # 74 in




    21-45353-tjt     Doc 9     Filed 06/24/21     Entered 06/24/21 16:46:07           Page 1 of 3
Case No. 19-49078.)

       The Court reiterates what it has held about § 109(g)(2) in prior cases, including the case

of In re Turner, 583 B.R. 910, 911 (Bankr. E.D. Mich. 2018):

                       The Court agrees with the cases holding that (1)
                       dismissal under § 109(g)(2) is mandatory when that
                       statute applies; dismissal is not discretionary; and
                       (2) it is irrelevant under § 109(g)(2) whether there is
                       some causal link or nexus between the filing of a
                       stay relief motion on the one hand, and the debtor’s
                       later voluntary dismissal of the case on the other
                       hand. Section 109(g)(2) applies, and requires
                       dismissal, in every situation in which, in a prior case
                       pending within 180 days before the filing of the
                       present case, a creditor filed a motion for relief from
                       stay and the debtor later voluntarily dismissed the
                       case, regardless of the debtor’s good faith or
                       whether there was any particular connection
                       between the two events. See Andersson v. Security
                       Federal Savings and Loan of Cleveland (In re
                       Andersson), 209 B.R. [76-78 (B.A.P. 6th Cir.]
                       1997), and cases cited therein. The undersigned
                       judge has so ruled in previous bench opinions, and
                       adheres to that ruling now. See, e.g., In re Sigh,
                       Case No. 09-62738, November 19, 2009 bench
                       opinion at 5-6 (a copy of the transcript of that bench
                       opinion, . . . is filed in the Sigh case at Docket # 42
                       . . .).

               See also In re Steele, 319 B.R. 518, 520 (Bankr. E.D. Mich. 2005)
               (McIvor, J.).

Id. (citation omitted); see also In re Bussell, 626 B.R. 891, 892-93 (Bankr. E.D. Mich. 2021)

(same); In re Stachurski, 613 B.R. 251, 252 (Bankr. E.D. Mich. 2020) (same).

       Based on the facts stated above, the Debtor is not eligible to be a debtor in any

bankruptcy case filed within 180 days after January 6, 2021, and therefore is not eligible to file

any bankruptcy case until on or after Monday, July 5, 2021. As a result, this case (filed June 23,


                                                 2


    21-45353-tjt     Doc 9    Filed 06/24/21     Entered 06/24/21 16:46:07         Page 2 of 3
2021) must be dismissed.

       Accordingly,

       IT IS ORDERED that this bankruptcy case is dismissed.



Signed on June 24, 2021




                                             3


   21-45353-tjt    Doc 9   Filed 06/24/21    Entered 06/24/21 16:46:07   Page 3 of 3
